UNOFFICIAL ARABIC TRANSLATION OF RECIPES

Page 1


MINT/GREEN ONION /COLORED ZUCHINI/ TERYAKI SAUCE/
"MABIRST"
                                            MIFIN?
SALMON/ MANSAF /BREAD MARKUK OVER "SAGE'/RAVIOLI "FROUT"
       "JAMIH" ?AND" GRAIN' OF RED VINEGAR


GARBANZO BEANS" GRAIN" SALAD :
TOMATOES/ ONION/ CRAFTS/ CUCUMBER/ GARLIC/FENNEL/
VINEGAR/ "ZZ TON/SALT PEPPER.

TABBOULEH w LENTILS:
BOILED BLACK LENTILS/PARSELY/TOMATOES/MINT/GREEN ONION
ZZ TUN/ ON LEMON/GRENADE SYRUP/SALT/BLACK PEPER.
GARBANZO BEANS WITH BEET
"BANJAR" ( Beet) GARBANZO BEANS/ "A" LEMON ("A= ABBREVIATION
FOR JUICE) /GRANADINE SYRUP
SALT/BLACK PEPER.

STUFFED COLORED" PEPPER ( BELL PEPPER):
/HAMBURGUER MEAT/ ONION/ PARSELY/ MINT
TOMATOES/ RICE/ CINNAMON/ SALT/ PEPER "SOUP" ( BROTH ) " ZZ
TUN" ?

TERYAKI SALMON:
SOYA SAUCE "MIRIN" SAUCE
SALT/PEPER/ GREEN PEPPER FOR "AL JARSHA" (SMASHING) AND
TOASTED SESSAME
OVER THE TOAST
RECIPES    Page 2



THE SALADS

^ GARBANZO BEANS SALAD
^ TABBOULEH WITH LENTILS
^ GARBANZO BEANS WITH BEETS




THE RICE

MEAT "MANSSAF"
FISH AND SHRIMPS BIRYANI
RICE WITH THIN PASTA AND SHIH BARAK
SHISH BARAK RAVIOLI
YOGURT SAUCE
STUFFED "ROMAN PEPPER" (GREEN BELL PEPER)
COUSCOUS WITH MEAT IN GINGER AND HONEY,SOY SAUCE, AND
GARLIC
                         PAGE 3


               "AL MAKALI" {ALL FRIED FOOD)

FALAFEL
FRIED KIBBEH

"BENJABI" SAMBOUSIK" -STUFFED DOUGH WITH MEAT PASTRY
(AL BENJAB AREA IN INDIA/ PAKISTAN STYLE)



                          SOUPS

MUSHROOM SOUP (ERASED)
PUMPKIN SOUP OF POTATOES WITH CHEDDAR CHEESE


                        THE PASTA

CHICKEN CANNELLONI IIN BECHAMEL
RAVIOLI WITH MUSHROOM AND CHEESE.


                     "THE BARBECUED"

A TRAY OF BARBECUD SALMON IN TERYAKI SAUCE WITH
VEGETABLES
MIXED BARBECUE ( MEAT : LAMB CHICKEN BEEF)
RECIPES
Page 4



                      THE SWEETS ( DESSERTS)

GRENADINE TARTE
LITTLE CHOCOLATE PIECES - TRUFFLES
"ASSIDAH" (TRADITIONAL SWEET SOUP)

"OUM ALI" (THE MOTHER OF ALI : FAMOUS EGYPTIAN DESSERT)


FRESH TOAST SHEIK "LASINT"


FLOUR 200                         CINNAMON: 5

"FORN ?" MILK : 300                 EGGS   8

SUGAR : 80

MAPLE SYRUP :40

HONEY :25

VANILLA : 20

MIX ALL WITH "SALISE?" BREAD
AND TOAST IT.
